Citation Nr: 0612833	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel






REMAND

The veteran served on active duty from December 1952 to March 
1953.  

VA is required to notify the veteran of:  (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to his claim.  38 C.F.R. § 3.159.  The veteran has 
not yet been provided with a notice letter which specifically 
addresses the fourth element (i.e., requesting or telling him 
to provide any evidence in his possession that pertains to 
his claims).  This should be done.

The veteran has claimed (such as in a March 2004 written 
statement) that when he was inducted into the Army in 1952, 
he reported that he suffered from asthma attacks 
approximately one year prior to induction.  He was apparently 
told that he had no signs of asthma and was deemed fit for 
service.  He claims that after arriving at Fort George G. 
Meade in Maryland, he lived in buildings with plywood floors 
and a lot of dust, which aggravated his asthma.  He reports 
that he had an asthma attack and was taken (in February or 
March of 1953) to a "VA Hospital" which he later identified 
as Walter Reed.  He claims that he was given a medical 
discharge for a physical disability as a result of this 
treatment.

The veteran's service medical records are apparently not 
available.  The claims file does; however, include an 
abstract of a hospital admission obtained from the Office of 
the Surgeon General (SGO).  This document indicates that the 
veteran was admitted to a "station" at Fort George G. Meade 
in March 1953 and had been diagnosed as having perennial 
asthma.  The asthma was deemed to have existed prior to entry 
to active military service.

To date, no attempt to get relevant records from Walter Reed 
Hospital has been made and these records are not in the 
claims file.  As a result, these records need to be 
requested.

Because the veteran's service medical records are missing, 
the Appeals Management Center (AMC) should advise him that he 
may submit alternative evidentiary materials.  This evidence 
may be statements from service medical personnel, "buddy" 
statements, employment physical examinations, insurance 
examinations, pharmacy prescription records, letters written 
during service, etc.  The veteran should be informed of these 
alternative documents and be given an opportunity to more 
fully develop his case.  He should also be asked to complete 
and return NA Forms 13055 ("Request for Information Needed 
to Reconstruct Medical Data") and 13075 ("Questionnaire 
about Military Service").

Finally, in light of the SGO record showing a pre-existing 
asthma condition and treatment for asthma in service as well 
as the recent medical findings of asthma, a new VA 
examination is also necessary.

Accordingly, this case is REMANDED back to the RO via the AMC 
in Washington, DC for the following action:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claims, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claims. 

2.  With any needed assistance from the 
NPRC, request service medical records 
directly from Walter Reed Hospital 
regarding treatment of the veteran for 
asthma in February or March of 1953.  If 
no records are located, provide written 
confirmation of the request and any 
response(s).

3.  Contact the veteran and inquire as to 
the dates and places he received 
treatment for asthma prior to service.  
After obtaining the necessary medical 
releases from the veteran, contact the 
named medical provider and request copies 
of all records showing treatment of the 
veteran prior to entry into service in 
1952.  

4.  Develop this case according to 
applicable criteria pertaining to 
disposition of cases where service 
medical records are lost.  This includes 
notifying the veteran that he can submit 
alternate evidence, including, but not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examination reports.  Ask 
the veteran to complete and return NA 
Forms 13055 ("Request for Information 
Needed to Reconstruct Medical Data") and 
13075 ("Questionnaire about Military 
Service").  Pursue all logical follow-up 
development in this regard.

5.  Schedule the veteran for a VA 
examination.  Ask the examiner to obtain 
a detailed medical history from the 
veteran concerning treatment for asthma 
prior to, during and after service.  The 
examiner should review the entire case 
file in conjunction with the examination 
and to perform any tests deemed necessary 
and answer the following questions (or 
explain why it is not feasible to answer 
a particular question):

a.	Does the veteran currently have 
an asthma disability?  

b.	If yes to (a), based on the 
evidence of record and the 
history of symptoms as provided 
by the veteran is it clearly and 
unmistakably shown that asthma 
preexisted service and was not 
aggravated therein?  

5.  Thereafter, re-adjudicate the claim 
on appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

